Name: Commission Delegated Directive (EU) 2015/13 of 31 October 2014 amending Annex III to Directive 2014/32/EU of the European Parliament and of the Council, as regards the flowrate range of water meters Text with EEA relevance
 Type: Directive_DEL
 Subject Matter: marketing;  environmental policy;  mechanical engineering;  technology and technical regulations
 Date Published: 2015-01-07

 7.1.2015 EN Official Journal of the European Union L 3/42 COMMISSION DELEGATED DIRECTIVE (EU) 2015/13 of 31 October 2014 amending Annex III to Directive 2014/32/EU of the European Parliament and of the Council, as regards the flowrate range of water meters (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/32/EU of the European Parliament and of the Council of 26 February 2014 on the harmonisation of the laws of the Member States relating to the making available on the market of measuring instruments (1), and in particular Article 47 (b) thereof, Whereas: (1) Directive 2014/32/EU sets out the requirements that certain measuring instruments have to satisfy with a view to their being placed on the market and/or put to use for specific measuring tasks prescribed by the Member States. (2) The first of the specific requirements for water meters (Requirement 1) included in Annex III to Directive 2014/32/EU refers to the rated operating condition for the flowrate range Q3/Q1  ¥ 10. (3) On 31 October 2011 an update of the standard EN 14154 which included the flowrate range Q3/Q1  ¥ 40 entered into force. The revised EN 14154 standard reflects the international standard. It is more exigent in relation to the flowrate range than the specific requirements set out in Annex III to Directive 2014/32/EU and results in more precise measurements. (4) Prior to the introduction of the flowrate range Q3/Q1  ¥ 10 by means of Directive 2004/22/EC of the European Parliament and of the Council (2) on measuring instruments, the international OIML standard which already contained a requirement for the flowrate range of Q3/Q1  ¥ 40 was applied in all Member States. As a result of the transitional provisions provided for in Article 50(2) of Directive 2014/32/EU, most of the water meters currently placed on the market are already in conformity with the requirement of Q3/Q1  ¥ 40. (5) Water meters with the flowrate range Q3/Q1  ¥ 10 may be significantly cheaper than those meeting the requirements of the standard EN 14154 (Q3/Q1  ¥ 40). Directive 2014/32/EU, in point 10 of Annex III thereto, gives discretion to the utility or the person legally designated for installing the water meter to determine, inter alia, what level of flowrate range is appropriate for the accurate measurement of consumption that is foreseen or foreseeable (3). Therefore, water meters not conforming to the standard EN 14154 for flowrate range but in line with the requirements set out in Annex III to Directive 2014/32/EU may be installed. This may, however, increase the possibility of customers having errors in bills resulting from the less precise measurement of the meter. (6) The flowrate range of Q3/Q1  ¥ 40 represents the state of the art embodied in the current international standard and manufacturing practice, as well as the minimum quality available at present on the Union market. It provides for more precise measurements thereby ensuring a higher level of protection of consumers. Given that the flowrate range of Q3/Q1  ¥ 40 has for many years been and still is the minimum being installed by the market, compliance does not involve additional costs for users. (7) Directive 2014/32/EU should be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex III to Directive 2014/32/EU, point 1 is replaced by the following: 1. The flowrate range of the water. The values for the flowrate range shall fulfil the following conditions: Q3/Q1  ¥ 40 Q2/Q1 = 1,6 Q4/Q3 = 1,25 Article 2 1. Member States shall adopt and publish, by 19 April 2016 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 20 April 2016. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 31 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 96, 29.3.2014, p. 149. (2) Directive 2004/22/EC of the European Parliament and of the Council of 31 March 2004 on measuring instruments (OJ L 135, 30.4.2004, p. 1). (3) See point 10 of Annex III to Directive 2014/32/EU.